DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: “a support arm (5,6)” (line 8) should be changed to -- a support arm (6,7) -- for consistency with Figure 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “through 40 to 50 degrees” (line 11), and the claim also recites “preferably through about 45 degrees” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0107070 issued to Middleton in view of U.S. Patent Publication No. 2017/0001683 issued to Gerencser.
Regarding Claim 1, Middleton teaches in Figures 1-13 and respective portions of the specification of a roller board an elongate board deck (5) and axles (6) which are arranged at the front and rear ends thereof and are provided with rollers (10, 11) and are fixed steerably to the board deck (5), 
wherein a steering movement can be transmitted to the axles by a lateral shift in weight by the person standing (2; Figure 2) on the board deck (5), 
wherein provided at the front and rear ends of the board deck (5) is a respective substantially rigid structures (26) which is directed forwardly and rearwardly respectively, 
a support arm (36) facing in the direction towards the center line of the board deck (5) is rigidly fixed to each rigid structure (26), 
provided on each support arm (36) is a hub (6, 7, 9 ) which is pivotable towards both sides about a pivot axis (17) which is inclined in the direction of travel (20) by 40 to 50 degrees 
the axle (16) of a single roller (10, 11) is mounted rotatably in or on each hub (6, 7), wherein the pivot joint (17) is in the interior (see Figure 1) of the respective roller (10, 11).
Middleton disclose the claimed invention except for showing the rigid support structure (26) being of a cantilever structure.
Gerencser teaches of a roller board that includes teaching of a rigid support structure (84) of a cantilever construction for supporting rollers (78, 94).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cantilever support structure, as taught by Gerencser, for supporting the rollers (10,11) in the invention taught by Middleton.  One would be motivated to provide a cantilever structure to provide the advantage of allowing for one side of the wheel to be accessible for cleaning and maintenance.
Regarding Claim 2, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the cantilever arms on the same side of the deck for the modified invention of Middleton, to provide a symmetrical frame design.
Regarding Claim 3, Middleton teaches the angle of the cantilever arms (26) for the modified invention is adjustable (via adjusting device 27) in a vertical plane relative to the plane of the board deck (5).
Regarding Claim 4, Middleton teaches the roller (1, 11) respectively provided at the front and rear ends of the board deck (5) is approximately as wide (see Figure 1) as the board deck (1)
Regarding Claim 5, Middleton teaches the hubs (6, 7, 9) are hollow – see Figure 1.
Regarding Claim 10, Middleton teaches a rolling bearing (disclosed paragraph [0026]) is pivotably mounted on each support arm (36), wherein the inner race (6) of the rolling bearing is pivotably connected to the support arm (36) and forms the stationary hub while the outer race (7) of the rolling bearing serves as a rotating axle of the roller (10,11).
Regarding Claim 12, Middleton is silent if ball bearings are provided as the rolling bearings, as disclosed in paragraph [0026].  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to ball bearings as the bearings for inner (6) and outer (7) bearing races as an engineering expedient.
Claims 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Gerencser and in further view of U.S. Patent No. 6,832,771 issued to Beck.
Regarding Claim 13, Middleton does not show a removable handle.
Beck teaches of a removable handle (17; see Col. 7, lines 35-40) for a scooter.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a removable handle, as taught by Beck, for the invention taught by Middleton, as modified, to provide the advantage of storing the device compactly.
Claims 14-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Gerencser and in further view of U.S. Patent Publication No. 2019/0382072 issued to Allen.
Regarding Claims 14 and 15, Middleton does not teach a motor, where the output shaft of the motor drives the axle of the roller and controller for controlling the motor.
Allen teaches of a motor (66) for driving the hub of the wheel (see at least Figure 19) and a controller (28) on a handle bar (16) for controlling a user.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor for driving the axle of a roller, as taught by Allen, for the modified invention of Middleton.  One would be motivated to provide a motor and controller on the handle to provide the advantage of providing a motorized propulsion to aide a user for moving the device.
Allowable Subject Matter
Claims 6-8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618